“Oo So ~All OB OS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:21-cv-00277-VKD Document 3 Filed 01/12/21 Page 1of1

 

Name: Erik Estavillo

 

 

 

 

 

Address: 3284 Cortese Circle JAN 12 2021
San Jose, CA, 95127 Clerc SUSAN ¥ SOONG
Phone Number:(408) 593-1226 NORTHERN bisynicy iT Cour
, SAN JOSE FORNIA
E-mail Address: webbbnet@aoil.com
Pra Se

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

ERIK ESTAVILLO
) Case Number:
)
) MOTION FOR PERMISSION FOR
Plaintiff, ) ELECTRONIC CASE FILING
)
vs. ) =
TWITTER INC., U.S. REP, ) J
ALEXANDRIA OCASIO-CORTEZ, and )
U.S. REP. ILHAN OMAR
Defendant. }
As the (Plaintiff/Defendant) Erik Estavillo in the above-captioned matter, I

respectfully ask the Court for permission to participate in electronic case filing (“e-filing”) in this
case. E hereby affirm that:

1. Ihave reviewed the requirements for e-filing and agree to abide by them.

2, Iunderstand that once I register for e-filing, I will receive notices and documents only
by email in this case and not by regular mail.

3. [have regular access te the technical requirements necessary to e-file successfully:

A computer with internet access;

An email account on a daily basis to receive notifications from the Court and
notices from the e-filing system.

A scanner to convert documents that are only in paper format into electronic files;
A printer or copier to create required paper copies such as chambers copies;

A word-processing program to create documents; and

A pdf reader and a pdf writer to convert word processing documents into pdf
format, the only electronic format in which documents can be e-filed.

Date: Ty / 2/ Lael Signature: LL ce

SQA BA

 

 

 

 
